


Exhibit 10.88

 

JOHN ROBISON

2012 MANAGEMENT INCENTIVE PLAN

 

Under the Move, Inc. 2012 Management Incentive Plan (the “Bonus Plan”), you will
be eligible to receive a performance bonus based upon achievement of performance
objectives.  Your bonus may be up to the following amounts:

 

Sixty percent (60%) will be based on Company financial performance and forty
percent (40%) will be based on individual performance objectives, provided that
the Company must exceed the Threshold Performance Level for a bonus to be
payable under the Bonus Plan. Your target bonus for 2012 is 50% of your 2012
annual base salary (“Target Bonus”). Your Target Bonus is your expected bonus
amount assuming acceptable satisfaction of your objectives achievement of all of
the corporate and all of your individual performance objectives.  Your bonus may
be above the target bonus performance level (see below) based on achievement
over and above stated performance objectives.

 

At or below Threshold Performance Level:

 

0% of Target Bonus

 

At Target Performance Level:

 

100% of Target Bonus (60% for Company financial performance; 40% for individual
performance)

 

 

 

Above Target Performance Level:

 

200% (maximum) of Target Bonus (60% for Corporate Financial Performance; 40% for
Individual Performance)

 

Achievement in between levels will be calculated according to the bonus formula
described below.

 

Individual Performance Objectives

 

Your expected bonus for the individual performance objectives is 40% of your
Target Bonus (at acceptable satisfaction of your objectives). Your performance
will be assessed by the Management Development and Compensation Committee based
on how you delivered against your individual performance objectives.

 

Company Financial Performance Element

 

The Company financial performance will be determined based on a financial matrix
that includes 2012 EBITDA and Revenue components. A copy of the financial matrix
is being provided to you in connection with this Bonus Plan.  Final
determination of any and all bonus awards is subject to Management Development
and Compensation Committee approval.

 

--------------------------------------------------------------------------------


 

John Robison

 

Payment of any bonus award shall be based on the Company’s overall financial
position at the time performance is reviewed by the Management Development and
Compensation Committee.  Final approved bonuses, as applicable, will be paid
after year-end close (i.e., the bonus is annual, not quarterly).

 

General Terms & Conditions:

 

These general terms and conditions apply to the Bonus Plan and any and all
applicable payments under the Bonus Plan.  To the extent that these general
terms and conditions conflict with any other terms of this Bonus Plan, these
general terms and conditions shall control.

 

Participant must be employed on the Bonus Plan payment date (“Payment Date”) to
be eligible to receive a bonus. The Payment Date will be no later than April 15,
2013.

 

Any participants who become employed after January 1, 2012 will have their
payout pro-rated based on the number of days employed in 2012, provided they
meet the other terms and conditions of this Bonus Plan, including remaining
employed through the Payment Date.

 

Employees who go on a leave of absence, including disability, will have any
potential bonus payment pro-rated based on actual days of full service
employment in 2012, provided they meet the other terms and conditions of this
Bonus Plan, including remaining employed through the Payment Date.  Vacation,
normal sick leave and jury duty will not cause a pro-ration.

 

The Company reserves the right to amend the Bonus Plan at any time with or
without notice, and all payments under the Bonus plan are at the sole discretion
of senior management, except as subject to the Management Development and
Compensation Committee approval.

 

Participation in the Bonus Plan does not change your at-will employment status
at Move. This means that unless expressly agreed otherwise in writing signed by
the Chief Executive Officer and you, both you and the Company retain the right
to end your employment relationship at any time with or without notice, with or
without cause.

 

Your signature below indicates that you have received, read and understand the
Bonus Plan.

 

/s/ John M. Robison

 

May 29, 2012

Name

 

Date

 

 

 

John M. Robison

 

 

Print Name

 

 

 

--------------------------------------------------------------------------------
